              IN THE UNITED STATES DISTRICT COURT FOR THE
                      MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION


UNITED STATES OF AMERICA

V.                                                    CASE NO.: 4:19-CR-32

JUSTIN PATTERSON,



         ORDER CONTINUING CASE IN THE INTEREST OF JUSTICE

       The Defendant was indicted on August 15th, 2019 and was arraigned on August

21st, 2019 and entered a plea of not guilty. Defendant’s pretrial conference is currently

scheduled for September 5th, 2019.

       The parties agree that additional time is necessary to engage in discovery and

pretrial negotiations.

       Accordingly, IT IS HEREBY ORDERED that the above-referenced case be

continued until the January, 2020 trial term and that the Speedy Trial deadline for the trial

in this matter imposed by 18 U.S.C. § 3161(c)(1) be extended to that time.

        It is the Court’s finding that the ends of justice [18 U.S.C. § 3161(h)(8)(A)]

served by the granting of this continuance are necessary to deny a miscarriage of justice

[18 U.S.C. § 3161(h)(8)(B)(i)]; and to allow counsel for Defendant and the Government

the reasonable necessary time for effective preparation, taking into account the exercise

of due diligence [18 U.S.C. § 3161(h)(8)(B)(iv).



       SO ORDERED, this 4th day September, 2019.




                                               s/ Clay D. Land
                                              CLAY D. LAND
                                              UNITED STATES DISTRICT JUDGE
                                              MIDDLE DISTRICT OF GEORGIA
